Filed 2/28/13 P. v. Jacquett CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D060103

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD231588)

TOMMY JACQUETT,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Jeffrey F.

Fraser, Judge. Affirmed.



         Tommy Jacquett appeals a judgment entered after a jury convicted him of two

counts of robbery and found true that, although he was not personally armed with a

firearm, he was a principal in the commission of an offense in which a firearm was used.

He contends the trial court erroneously denied his motion to suppress evidence because

the traffic stop and detention that led officers to evidence against him violated his Fourth

Amendment rights. We reject his arguments and affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND

       Early on a morning in December 2010, Officer Gary Hildreth received a call about

an armed robbery at a 7-Eleven on Gold Coast Drive in San Diego. The broadcast

described the suspects as two Black males and one Black female wearing dark clothing.

The suspects were armed with a handgun and were headed eastbound on Gold Coast

Drive on foot. Officer Hildreth was also aware of an armed robbery an hour earlier at a

Circle K approximately ten miles away. In that robbery, the suspects were described as

three Black males wearing dark clothing.

       After receiving the information regarding the 7-Eleven robbery, Officer Hildreth

drove westbound on Gold Coast Drive toward the robbery site. Although he did not have

a vehicle description, "on a hunch, [he] start[ed] scanning vehicles as they were leaving

the area and look[ed] for possible suspects." Based on his training and experience,

Officer Hildreth believed the suspects had a getaway car.

       According to Officer Hildreth, typically there was little to no traffic on Gold Coast

Drive early in the morning. The first car Officer Hildreth passed had one female

occupant. Four or five minutes after the robbery call, he saw a second car approximately

a mile to mile and a half away from the 7-Eleven. In that car, he initially noticed a driver

and front passenger, both of whom were Black and wearing dark clothing. After turning

on his spotlight and illuminating the interior of the approaching car, Officer Hildreth saw

passengers in the back seat who were also Black and wearing dark clothing. The driver

and front passenger had surprised looks on their faces.



                                             2
       Officer Hildreth made a u-turn and stopped the vehicle. There were five people in

the car, including Jacquett, three other males and one female. They were all wearing dark

colored jackets. Officers later seized evidence on the suspects and in the vehicle,

including a gun, a phone belonging to a victim of another robbery, several packages of

cigarettes of the same type stolen from the Circle K and 7-Eleven,

       Prior to trial, Jacquett moved to suppress evidence of the vehicle, its contents and

occupants, and any evidence developed by means of the seizure. The trial court denied

the motion, noting that it found Officer Hildreth's testimony credible. The court also

noted that although Officer Hildreth used the term "hunch," he had a reasonable and

articulable suspicion that the passengers of the car were connected to the robbery.

                                       DISCUSSION

       Jacquett argues the trial court erred in denying his suppression motion because

Officer Hildreth did not have a reasonable suspicion to detain the vehicle and thus, the

evidence seized as a result of the stop should have been suppressed. We disagree.

       An officer lawfully may stop and briefly detain a person for questioning or limited

investigation if he or she has a "reasonable suspicion," based on specific and articulable

facts, that (1) some activity relating to a crime has taken place, is occurring or is about to

occur, and (2) the person he intends to stop or detain is involved in that activity. (United

States v. Sokolow (1989) 490 U.S. 1, 7–8.) "The officer's subjective suspicion must be

objectively reasonable, and 'an investigative stop or detention predicated on mere

curiosity, rumor, or hunch is unlawful, even though the officer may be acting in complete

good faith. [Citation.]' [Citation.] But where a reasonable suspicion of criminal activity

                                              3
exists, 'the public rightfully expects a police officer to inquire into such circumstances "in

the proper exercise of the officer's duties." ' " (People v. Wells (2006) 38 Cal.4th 1078,

1083.) In reviewing a ruling on a defense motion to suppress evidence, we must defer to

the trial court's factual findings where they are supported by substantial evidence, but

independently apply the requisite legal standard to the facts presented. (People v. Celis

(2004) 33 Cal.4th 667, 679.)

       Applying these principles, we agree with the trial court's conclusion that Officer

Hildreth had reasonable suspicion to stop the car and detain its occupants, including

Jacquett. Officer Hildreth had information that two Black males and one Black female,

all wearing dark clothing, robbed a 7-Eleven. The officer proceeded westbound on Gold

Coast Drive because the suspects fled eastbound on that street. Although Officer

Hildreth was informed the suspects fled on foot, "law enforcement can reasonably

anticipate that a car will be employed to facilitate escape from a crime scene regardless of

whether one was reported." (People v. Overten (1994) 28 Cal.App.4th 1497, 1505.) This

is exactly what Officer Hildreth anticipated based on his training and experience.

       Within minutes of receiving the call, Officer Hildreth spotted the vehicle

approximately a mile to mile and a half from the crime scene. He initially noticed the

two individuals in the front seats were Black and wearing dark clothing. After

illuminating the car, Officer Hildreth saw additional passengers in the back seat who also

matched the suspects' descriptions. Given Officer Hildreth's knowledge and observations

that the robbery occurred minutes earlier, at least three Black individuals matching the

general description of the suspects were in a car travelling away from the crime scene in

                                              4
the direction reported, Gold Coast Drive generally had little to no traffic at that time of

day, and the proximity of the 7-Eleven to the location where Officer Hildreth spotted the

vehicle, we conclude Officer Hildreth acted on more than a mere "hunch." Although he

used that term, considering the totality of the circumstances, he also stated specific and

articulable facts which caused him to suspect the individuals in the car were connected to

the reported robbery. As the trial court stated, this was simply "good police work."

Thus, the trial court did not err in denying Jacquett's suppression motion.

                                       DISPOSITION

       The judgment is affirmed.



                                                                    MCINTYRE, J.

WE CONCUR:

BENKE, Acting P. J.

AARON, J.




                                              5